  Case 19-24132             Doc 19         Filed 10/21/19 Entered 10/21/19 10:53:12                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: GLORIA HUERTA                                                ) Case No. 19 B 24132
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: JACK B SCHMETTERER

                                                    NOTICE OF MOTION

   GLORIA HUERTA                                                                   CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   2271 S LEXINGTON DR #307
   MOUNT PROSPECT, IL 60056

   Please take notice that on November 13, 2019 at 11:00 am my designee or I will appear before the
   Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
   present the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October
   21, 2019.

                                                                                    /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On August 27, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Plan to provide for 5.25% interest to unsecured creditors due to equity in real estate.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                           Respectfully submitted,
                                                                                           /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
